Citation Nr: 0633980	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  95-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left palm scar, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating for a 
residual back scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
December 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1994, May 1995, and April 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, and from a June 1999 
rating decision of the VARO in Lincoln, Nebraska..

In December 1998, July 2003, and June 2004, the Board 
remanded this matter for further development, and the case 
has been returned for further appellate review.   

The June 1999 rating decision increased the veteran's left 
palm disability rating from 0 percent to 10 percent.  
However, because 10 percent is not the maximum rating allowed 
for the veteran's disability, the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (claim remains in 
controversy where less than the maximum benefit available is 
awarded).


FINDINGS OF FACT

1.  Manifestations of the veteran's left hand disability 
include swelling, tenderness, trouble grasping items, and 
trouble performing routine activities.  

2.  The veteran's back scar is not manifested by pain, 
ulceration, tenderness, disfigurement, exfoliation, 
limitation of motion, or functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a scar on the left palm 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5309; 4.118, 
Diagnostic Code 7805 (2002); 38 C.F.R. §§ 4.40, 4.73, 
Diagnostic Code 5309; 4.118, Diagnostic Code 7805 (2006).

2.  The criteria for an initial compensable evaluation for a 
service-connected residual back scar have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806, 7819 (2002); 4.118, Diagnostic 
Codes 7800-7805, 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in  March 
2002, March 2003, November 2003, and August 2005, and by the 
June 2006 supplemental statement of the case.  These letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the August 2005 letter expressly told 
the claimant to provide any relevant evidence in his 
possession, while the other letters effectively told him to 
do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, 
the June 2006 supplemental statement of the case notified the 
veteran of what information and evidence is necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also notes that VCAA notice was not provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the veteran's claim for VA benefits.  However, 
that was legally impossible in the circumstances of this 
case, where the claim was initially adjudicated in April 
1994.  The appellant was subsequently provided with content-
complying notice and proper VA process, as discussed above.  
The information and evidence received after the initial 
adjudication was afforded proper subsequent VA process, as 
was evidence received after the issuance of the development 
letter.  Furthermore, because the appellant was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, any defect with respect to the 
timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records (SMRs), VA Medical 
Center (VAMC) records, and VA examination reports from May 
1999 and November 2005.  The veteran was given ample notice 
and opportunity to provide evidence on his behalf or to 
inform VA of existing evidence that had not been obtained.  
In December 2002 and April 2006, the appellant submitted 
signed statements indicating he had no further evidence to 
submit and requested that his claim be forwarded to the Board 
for a decision.  Therefore, the Board finds VA has satisfied 
the duty to assist in obtaining evidence.

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2006).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, as in the present case, VA must apply the 
regulatory version that is more favorable to the veteran.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, only the 
former criteria may be applied for the period preceding the 
effective date of the revised criteria.  See VAOPGCPREC 3-
2000 (April 10, 2000).  The RO advised the veteran of the new 
rating criteria and considered those criteria in continuing 
the ratings that have been assigned.  Therefore, the Board 
may consider the original and revised versions of the rating 
criteria without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Residuals of a Left Palm Scar

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
(DCs) 7800-7805.  The veteran's left palm scar is currently 
evaluated as 10 percent disabling under DC 7805-5309, but he 
is entitled to be rated under the diagnostic code that allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Former DCs 7800, 7801, 7802, 7803, 
7804, and revised DCs 7800, 7802, 7803, and 7804 are not 
pertinent to the increased rating claim on appeal.  These 
diagnostic codes either provide for no more than the 
currently assigned 10 percent rating or address a type or 
location of scarring unrelated to the present claim.  38 
C.F.R. § 4.118.  Therefore, the Board will consider the new 
DC 7801 and both the old and the new versions of DC 7805.

The veteran's left hand scar is associated with underlying 
soft tissue damage and must be considered deep rather than 
superficial.  Aside from DC 7805, the only other revised 
diagnostic code pertinent to deep scarring is DC 7801. (The 
regulations in effect prior to August 30, 2002, discuss 
"superficial" scars but provide no alternative criteria for 
"deep" scars.)  DC 7801 applies to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent rating, and an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.  

VA examination report from November 2005 describes the 
veteran's scar as thin and between 2 and 2.5 centimeters in 
length.  The November 2005 examiner described it as very fine 
and linear and extending from the thenar eminence towards the 
base of the long finger.  This examiner also observed the 
scar to be specifically nontender, ulcerated, or painful.  It 
did not affect function or limit motion.  Likewise, the May 
1999 examiner found no ulceration or skin breakdown and 
observed that the scar was not elevated.  This examiner 
described the scar as being 2.2 centimeters long, linear, and 
white.  Therefore, it does not qualify for a higher 
compensable rating under DC 7801.  

Under both the old and new versions of DC 7805, scars are 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  In the present case, 
the veteran is currently rated at 10 percent under DC 5309.  
This diagnostic code applies to muscle group IX, which allow 
the forearm muscles to act in strong, grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  This code further notes that the 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc.  These injuries are to be rated 
on limitation of motion, with a minimum 10 percent rating.  

The evidence of record indicates that the veteran's 
disability does not warrant a rating in excess of 10 percent 
based on limitation of motion.  The November 2005 examination 
report specifically notes that the veteran's scar does not 
affect function or limit motion.  In May 1999, the veteran 
reported having trouble straightening his fingers.  Physical 
examination revealed that, with motion, the tendon on the 
veteran's left third finger became tender on palpation.  The 
examiner also observed that there was full range of motion of 
the fingers but that the veteran did have discomfort on full 
extension.  Based on this evidence, the disability does not 
qualify for a higher rating under diagnostic codes addressing 
limitation of motion of the wrist or of single or multiple 
digits of the hand.  See 38 C.F.R. § 4.71a, DCs 5214-5255 
(2002); 38 C.F.R. §§ 4.71a, DCs 5214-5230 (2006); 4.40 
(2006).  

The examination reports also indicate that the 10 percent 
rating awarded under DC 5309 is appropriate.  At his November 
2005 examination, the veteran described decreased strength 
and worse grip in his left hand.  On examination, the scar 
did not adhere to the adjacent tissues and showed no 
induration or thickening.  There was no sensory loss.  The 
veteran had perfectly normal opposition grasp and pinch of 
the digits and the soft tissues were in good condition.  
There was no atrophy.  The scar was specifically not tender, 
ulcerated, or painful.  It did not affect function or limit 
motion.  The veteran could easily approximate the fingers to 
the palm.  At the May 1999 examination, the veteran reported 
having trouble performing tasks such as lifting, yard work, 
and typing.  There was no ulceration or breakdown.  The 
veteran's hand was exercised during this examination, and it 
became swollen with use.  The examiner noted slight atrophy 
of the third and fourth fingers compared to those of the 
right hand.  These symptoms are consistent with the veteran's 
current 10 percent disability rating.  

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Therefore, the Board has 
considered DC 5307, pertaining to injury to the muscles 
involved in flexion of the wrist and fingers, and DC 5308, 
pertaining to injury to the muscles involved in extension of 
the wrist, fingers, and thumb.  In order for the veteran to 
receive a higher disability rating under either of these 
diagnostic codes, his disability would have to be considered 
at least moderately severe.  See 38 C.F.R. § 4.56(d)(3).  
However, the only evidence of a disability involving flexion 
or extension occurs in the May 1999 report, which states that 
the veteran had discomfort on full extension.  This does not 
rise to the level of moderate severity.  Therefore, the 
veteran does not qualify for a more favorable disability 
rating under an alternative diagnostic code. 

Moreover, the Board finds no evidence of an exceptional 
disability picture to warrant a rating in excess of 10 
percent.  See 38 C.F.R. § 3.321 (2006).  The veteran has not 
required hospitalization due to his service-connected 
disability, and there is no evidence to show that his job 
performance is hindered to a degree beyond that which is 
already considered by the schedular rating.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).

Residual Back Scar

The veteran is currently assigned a noncompensable rating 
under DC 7819-7805 for a residual scar from excision of a 
cyst from his back.  According to the old rating criteria, 
new and benign skin growths are rated as scars; 
disfigurements; or, by analogy, as eczema, depending upon the 
location, extent, and repugnance or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, DCs 7800-
7806 (before August 30, 2002).  The old version of DCs 7800-
7805 apply to scars and disfigurements, while DC 7806 applies 
to eczema.  According to the revised rating criteria, benign 
skin neoplasms are evaluated as disfigurement of the head, 
face, or neck; scars; or impairment of function.  38 C.F.R. § 
4.118, DC 7819 (2006).  The new rating criteria refer to the 
revised DCs 7800-7805 for rating scars and disfigurements. 

The competent evidence of record is contained in VA 
examination reports from May 1999 and November 2005.  During 
the May 1999 VA examination, the examiner noted that the 
veteran had two punctate scars on his back, measuring less 
than 1 centimeter in length.  The veteran indicated these 
scars were not particularly bothersome at the time.  In 
November 2005, the veteran was unable to identify exactly 
where the cyst was removed and the examiner was unable to 
identify any scar consistent with the cyst removal.  
Therefore, the November 2005 examiner concluded that the scar 
is not cosmetically or functionally significant.  
Specifically, the examiner noted it was not tender, 
ulcerated, painful, etc.  No further evidence is available on 
this issue.  

Neither the old nor the new rating criteria award a 
compensable rating for a scar that is 1 centimeter long and 
is not painful, ulcerated, tender, disfiguring, or exfoliated 
and causes no limitation of motion or functional impairment.  
Therefore, the Board finds the non-compensable rating to be 
appropriate, and the veteran's claim must be denied.  

Moreover, the Board finds no evidence of an exceptional 
disability picture to warrant a compensable rating.  See 
38 C.F.R. § 3.321 (2006).  The veteran has not required 
hospitalization due to this condition, and there is no 
evidence to show that his job performance is hindered.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation for a left palm scar, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an initial compensable rating for a residual 
back scar is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


